on rehearing
MacIntyre, J.
The motion to set aside the verdict in this case sets up ’merely that “verdict should be set aside and vacated, because the record in said case affirmatively shows that no service has ever been made on any of the persons named as defendants in said case, as required by law to be done, and therefore, in the absence of such entry of service by the proper officer, this court never acquired jurisdiction of the persons named as defendants, and without such jurisdiction, no legal verdict could be rendered,” but nowhere jin the said motion do the defendants deny that they were in fact served or that they had not waived service by appearing. Upon hearing the said motion, the court entered up the following judgment: '“The within motion coming on to be heard, and after argument had, the within motion to set aside and vacate judgment, is hereby overruled.” The city court of Polk County, Georgia, is a court of general jurisdiction and having exercised jurisdiction and rendered judgment in the instant ease, we must presume that all necessary jurisdictional facts appeared. Schulze v. Schulze, 149 Ga. 532, 534 (101 S. E. 183). It seems to us, under the facts in this case, that this judgment is at least an adjudication that satisfactory evidence of appearance was submitted to the court and that it met with the requirements of the law.

Judgment adhered to.


Broyles, O. J., Mid Guerry, J., concur.